Citation Nr: 1525572	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for disability exhibited by bilateral leg pain, including as secondary to low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to March 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015, and a copy of the hearing transcript is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The residuals of a gunshot wound to the low back were noted on the entry examination report and did not increase in severity during active duty beyond their natural progress; superimposed back disability did not have its clinical onset in service and is not otherwise related to active duty.  

2.  Disability exhibited by bilateral leg pain did not have its clinical onset in service and is not otherwise related to active service or a service-connected disability.






CONCLUSIONS OF LAW

1.  Low back disability was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  Disability exhibited by bilateral leg pain was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in July 2008, prior to the initial November 2008 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service VA treatment records have been obtained; the Veteran has denied receiving private treatment.  The Veteran was afforded VA examinations in November 2010.  The examination report has been reviewed and is found to be adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in March 2015.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran asserts that the residuals of a gunshot wound (GSW) he sustained prior to active duty, including low back and bilateral leg pain, were aggravated by service.  He also asserts that his current bilateral leg pain is secondary to his back injury.  See, e.g., November 2010 VA Form 9; see also March 2015 Board hearing transcript.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden lies with the claimant to establish that the evidence is at least in equipoise as to whether his condition increased in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014); Wagner, supra.  If this burden is met, then the burden shifts to VA to show lack of aggravation by establishing that the increase in disability was due to the natural progress of the condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014); Wagner, supra.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Turning to the evidence of record, a November 1973 private hospital report (prior to his June 1974 entry into active duty) indicates that the Veteran sustained a GSW to the low back and experienced weakness and decreased sensation of the bilateral lower extremities.  In December 1973, the Veteran underwent a laminectomy for decompression of cauda equina.  X-rays showed small bullet fragments proximate to the L3 and L4 vertebrae.

On May 1974 enlistment examination, the Veteran reported a history of being shot in the back.  The examiner noted "history of back surgery - ok see hospital records."  A November 1979 service treatment record (STR) indicates that the Veteran was experiencing back and bilateral leg pain after being hit in the back while playing ball.  He reported a history of back GSW. Examination revealed slight swelling in low back and limited range of motion (ROM).  X-rays showed traumatic change at L3 with probable spondylolysis on the right at L3.  The examiner noted no new fracture, and assessed musculoskeletal pain and old trauma.  During December 1979 physical therapy, the Veteran stated that lumbosacral pain decreased by 40 percent.  The Veteran complained of throbbing in the right anterior thigh and calf after physical training or stairclimbing.  Deep tendon reflexes (DTRs) were decreased on the right.  A subsequent December 1979 orthopedic consultation noted that the Veteran's ROM of the low back was within normal limits.  Ankle jerk was decreased in the right.  Motor and sensory were intact.  A straight leg rising test was negative. There was no tenderness over low back.  The examiner planned for conservative treatment.  

Following active duty, a September 1984 U.S. Army Reserve (USAR) physical notes a history of back surgery involving the muscles only; not the spine.  The examiner noted no residuals.  In the accompanying Report of Medical History (RMH), the Veteran denied recurrent back pain.   A February 1986 USAR physical noted that clinical evaluation of the spine and other musculoskeletal was normal.  The Veteran again denied recurrent back pain.

In April 2003, the Veteran sought VA treatment for chief complaints of a cold, foot pain, and ringing in ears.  The examiner noted a medical history of "low back ache for years" and GSW to right flank area in 1974.  The Veteran reported a post-service history of working in a warehouse and handling materials.  In September 2008, the Veteran presented with acute low back pain due to falling injury while playing volleyball the previous day.  The Veteran also reported chronic back pain "for years."  An x-ray showed degenerative disc disease (DDD) at L3/4 with mild anterolisthesis.  There was deformity of the posterior elements "most likely from prior back surgery."  There were no acutely collapsed vertebrae.   In November 2008, the Veteran reported continued chronic symptoms of sciatica without improvement.  Examination revealed an absent Achilles tendon reflex; however, strength was normal.  An MRI showed malalignment of the lumbar spine related to anterolisthesis of L3 to L4, complicated by moderate-severe central canal stenosis with thecal sac flattening at L3-4 level.  Moderate-severe bilateral neuroforamina stenosis was noted at L3-4 and L4-5 levels.

On November 2010 VA examination, the Veteran reported his pre-service GSW and subsequent surgery.  He claimed that the military knew about his surgical issues.  He separated in 1980 and did not recall when he got treatment.  He sought treatment with his primary care provider beginning in 2008.  Current treatment included Motrin 800 MG, last used a week ago. Symptoms included intermittent tightness and pain down legs depending on the motion and stiffness. 

On physical examination, posture and gait were normal.  There was no abnormal spinal curvature.  The muscles of the spine showed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There was decreased sensation to touch of the left lower extremity, and decreased ankle jerk bilaterally.

Following review of the claims file, the examiner opined that this was a "classic case of natural progression of a pre-existing surgical problem with lingering effects."  Following entry into service, the first documentation to support subjective complaints of back pain was in November 1979.  The last appointment in December 1979 planned conservative treatment and assessed no evidence of acute change. Thus, there was one course of treatment for the low back which consisted of physical therapy and no medication.  Post-service, the record only contained treatment beginning in April 2003, and the emphasis of the musculoskeletal complaint was the feet.  He reported a history of surgical back but did not report current problems with surgical back.

During the March 2015 Board hearing, the Veteran testified that his preexisting low back injury was aggravated by service, including a fall while doing pull ups soon after entry to active service, 3 years of "a lot of marching," a football injury, and a  baseball injury.  The Veteran also testified that he experienced pain after service, but did not seek treatment from the VA until 1993 because he did not know about VA services. 

Based on the foregoing, the Board finds that a clear preponderance of the evidence is against a finding that the preexisting residuals of a GSW to the low back increased in severity during service or that superimposed low back or lower extremity disability had its clinical onset in service or is otherwise related to active duty.

Here, there was but one isolated instance during the Veteran's 6 years of active duty where he complained of back and bilateral leg pain.  X-rays taken at that time indicated that there was no new fracture.  Since his STRs are replete with complaints and treatment of a variety of medical problems, the Board does not find credible the Veteran's assertion that there were any other treated or untreated episodes of low back pain.  Although the record does not include a separation examination upon the Veteran's discharge from active duty in March 1980, STRs from December 1979 indicate that the Veteran's low back pain decreased, that there was no evidence of acute change, and that only conservative treatment was warranted.  Further, Reserve examinations conducted in 1984 and 1986 showed that the Veteran denied recurrent back pain.  Although the Veteran and his representative claimed continuous VA treatment for his back since 1993, the record only reflects treatment from 2003.  Moreover, the treatment records are silent for complaints of low back or bilateral leg pain until November 2008, approximately 28 years after separation from active duty.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to aggravation of low back disability or the onset of superimposed back or lower extremity disability has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The most probative evidence regarding aggravation of the Veteran's pre-service residuals of a low back GSW is the opinion of the 2010 VA examiner, which concluded that the Veteran's low back disability did not undergo an increase in severity during service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

There is nothing in the record indicating disability exhibited by lower extremity pain in service.  The evidence convincingly shows that current lower extremity pain is due to low back disability.  It is not shown to be related to active duty.  The Board finds that a clear preponderance of the evidence is against a finding that the Veteran's preexisting residuals of GSW, to include back and bilateral leg pain, was aggravated by service.  Therefore, entitlement to service connection for a back disability and bilateral leg pain based upon aggravation must be denied.  

As the Board has denied service connection for a low back disability, service connection for bilateral leg pain as secondary to the low back disability lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims for service connection for a low back disability and bilateral leg pain, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for disability exhibited by bilateral leg pain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


